DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is in response to claims filed on May 20, 2021.
Applicant’s amendment to claims 1-20 is acknowledged.
Claims 1-20 are allowed.

	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record in this application fails to disclose either singly or in combination the claimed powered fastener of claim 1, a last fastener holding member positioned on an opposite side of the nosepiece as the lockout lever, wherein the last fastener holding member is configured to engage a first side of a fastener within the fastener driver channel, wherein the lockout lever is configured to engage an opposite, second side of the fastener within the fastener driver channel, and wherein the last fastener holding member biases the fastener within the fastener driver channel toward an inner surface of the fastener driver channel to inhibit the fastener from falling out of the fastener driver channel.
The claims in this application have been allowed because the prior art of record in this application fails to disclose either singly or in combination the claimed powered claim 15, a last fastener holding member positioned on the first side of the nosepiece; wherein the nosepiece includes a first aperture positioned on the first side of
the nosepiece and a second aperture positioned on the second side of the nosepiece,
wherein the last fastener holding member is at least partially extendable through the first aperture into the fastener driver channel to engage a first side of a fastener within the fastener driver channel, wherein the lockout lever is at least partially extendable through the second aperture into the fastener driver channel to engage an opposite, second side of the fastener within the fastener driver channel, and wherein the last fastener holding member biases the fastener within the fastener driver channel toward an inner surface of the fastener driver channel positioned on the second side of the nosepiece to inhibit the fastener from falling out of the fastener driver channel.
The claims in this application have been allowed because the prior art of record in this application fails to disclose either singly or in combination the claimed powered fastener of claim 20, a last fastener holding member positioned on the first side of the nosepiece, the last fastener holding member configured to maintain the lockout lever in the bypass position against the bias of the first spring; and a second spring configured to bias the last fastener holding member toward the fastener driver channel, wherein the nosepiece includes a first aperture positioned on the first side of the nosepiece and a second aperture positioned on the second side of the nosepiece, wherein the last fastener holding member is at least partially extendable through the first aperture into the fastener driver channel to engage a first side of a fastener within the fastener driver channel, wherein the lockout lever is at least partially extendable through the second

such that the forces of the first and second springs are balanced when the fastener is
positioned closer toward the second side of the nosepiece than the first side of the nosepiece.
The combination set forth in the claims are not discussed, taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
February 15, 2022